FILED
                                                                    United States Court of Appeals
                      UNITED STATES COURT OF APPEALS                        Tenth Circuit

                             FOR THE TENTH CIRCUIT                        March 31, 2017
                         _________________________________
                                                                        Elisabeth A. Shumaker
                                                                            Clerk of Court
JACQUELINE ANGELA STOKES,

      Plaintiff - Appellant,

v.                                                        No. 16-6292
                                                   (D.C. No. 5:15-CV-01316-R)
ROBERT HASTINGS; STATE FARM                               (W.D. Okla.)
MUTUAL AUTOMOBILE INSURANCE
COMPANY,

      Defendants - Appellees.
                      _________________________________

                             ORDER AND JUDGMENT*
                         _________________________________

Before KELLY, MATHESON, and McHUGH, Circuit Judges.
                  _________________________________

      Jacqueline Angela Stokes appeals the district court’s order dismissing her

complaint with prejudice.1 Because she has not shown the district court erred, we

affirm.




      *
        After examining the briefs and appellate record, this panel has determined
unanimously that oral argument would not materially assist in the determination of
this appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The case is therefore
ordered submitted without oral argument. This order and judgment is not binding
precedent, except under the doctrines of law of the case, res judicata, and collateral
estoppel. It may be cited, however, for its persuasive value consistent with
Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
      1
        Stokes’ notice of appeal identifies only the September 8, 2016, order
dismissing her complaint.
                                    I. Background

      Stokes sued Robert Hastings for damages related to a traffic accident,2 and the

two quickly became involved in a discovery dispute. Stokes did not respond to

Hastings’ interrogatories, requests for production, and request for medical

authorization. Instead, she moved for a protective order, claiming Hastings was

harassing her with discovery requests. The district court denied the motion and told

Stokes it was “incumbent on her to participate in the discovery process.” R. at 89. It

instructed Stokes she was “obligated to provide answers to the interrogatories and

requests for production,” and warned her that “continued failure to participate in

discovery may lead to dismissal.” R. at 89-90.

      When Stokes still refused to participate in discovery, Hastings filed a motion

to compel. The district court again ordered Stokes to respond to Hastings’ discovery

requests and warned her that “[f]ailure to respond in a timely and complete manner

[would] result in dismissal . . . with prejudice without further notice” under Fed. R.

Civ. P. 37. R. at 151 & n.5.

      This prompted Stokes to answer Hastings’ interrogatories, but she did not

attend her scheduled deposition or submit to a medical examination. As a result,

Hastings filed a motion to dismiss under Fed. R. Civ. P. 37(d). When Stokes failed




      2
         Stokes also brought claims on behalf of her minor son and against Hastings’
insurance company, State Farm. The district court dismissed these claims early in
the litigation.
                                           2
to timely respond, the district court deemed the motion confessed under W.D. Okla.

Civ. R. 7.1(g) and dismissed Stokes’ complaint with prejudice.3

                                     II. Discussion

      Even under the liberal standard we apply to pro se pleadings, Stokes’opening

brief is inadequate to preserve any issues for review. We construe her brief liberally

and hold it to a less stringent standard than pleadings drafted by lawyers. See Garrett

v. Selby Connor Maddux & Janer, 425 F.3d 836, 840 (10th Cir. 2005). And we

ignore technical deficiencies so long as “we can reasonably read the pleadings to

state a valid claim on which [she] could prevail.” Diversey v. Schmidly, 738 F.3d
1196, 1199 (10th Cir. 2013) (internal quotation marks omitted). But Stokes must

“follow the same rules of procedure that govern other litigants” and we cannot serve

as her attorney by “constructing arguments and searching the record.” Garrett,
425 F.3d at 840 (internal quotation marks omitted).

      Stokes’ opening brief explains why she sued Hastings and asks us to quash his

motion to dismiss. But it cites no legal authority or parts of the record supporting her

request. See Fed. R. App. P. 28(a)(8)(A) (“[A]ppellant’s brief must contain . . .

citations to the authorities and parts of the record on which the appellant relies.”); see

also Garrett, 425 F.3d at 841 (Rule 28 applies equally to pro se litigants). And more

importantly, Stokes’ brief contains no real argument that the district court erred by


      3
         W.D. Okla. Civ. R. 7.1(g) provides that “[e]ach party opposing a motion
shall file a response within 21 days” and “[a]ny motion that is not opposed within 21
days may, in the discretion of the court, be deemed confessed.” Stokes did not file a
response until nearly a week after the district court’s order of dismissal.
                                            3
dismissing her complaint. See Champagne Metals v. Ken-Mac Metals, Inc., 458 F.3d
1073, 1092 (10th Cir. 2006) (declining to address an issue when appellant “ma[de] no

real argument (other than conclusory statements that the district court erred) and

cite[d] no legal authority in support of its position”). Because even the most liberal

construction of Stokes’ brief reveals no valid claim that the district court erred, she

has forfeited any argument on the issue. See Bronson v. Swensen, 500 F.3d 1099,

1105 (10th Cir. 2007) (issues inadequately briefed are forfeited).

                                    III. Conclusion

      We affirm the district court’s order dismissing Stokes’ complaint.


                                             Entered for the Court


                                             Carolyn B. McHugh
                                             Circuit Judge




                                            4